Putnam Investments One Post Office Square Boston, MA 02109 March 1, 2010 BY EDGAR CORRESPONDENCE FILING U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Attention: Linda Stirling, Esq. Re: Putnam Convertible Income-Growth Trust (Securities Act Reg. No. 2-43384 and Investment Company Act File No. 811-02280) (the Fund)Post-Effective Amendment No. 48 to the Funds Registration Statement on Form N-1A (the Amendment) Dear Ms. Stirling: We are filing today through the EDGAR system, on behalf of the above-referenced Fund, pursuant to Rule 485(b) under the Securities Act of 1933, as amended (the Securities Act), the above-referenced Amendment. The Amendment is electronically coded to show changes from the Funds prospectus and statement of additional information included in a filing made by the Fund on December 30, 2009 pursuant to Rule 485(a) under the Securities Act (the 485(a) filing) and Rule 8b-16 under the Investment Company Act of 1940, as amended. These changes include the updating of financial statements and other information pursuant to Section 10(a)(3) of the Securities Act. Certain changes also have been made in response to comments that you provided telephonically to me on behalf of the Staff of the U.S. Securities and Exchange Commission (the Staff) on February 2, 2010, regarding the 485(a) filing. For convenience of reference, I have summarized the Staffs comments before the responses by the Fund. Prospectus 1. In Fund summaryInvestments, risks, and performance : a. In the  Investments  section, disclose that the Fund invests in small and midsize companies if these are principal investments for the Fund, since small and midsize company risk is identified in the  Risks  section. b. In the first sentence of the second paragraph in the  Risks  section, please refer to the Funds investments in convertible securities to correspond to the disclosure in the  Investments  section. c. Expand the disclosure in the  Risks  section to include all risks disclosed in response to Item 9 of Form N-1A (in the  What are the funds main investment strategies and related risks?  section). d. Revise the lead-in paragraph to the performance tables in the  Performance  section to correspond with the text provided in Item 4(b)(2)(i) of Form N-1A. Responses : a. As the Fund invests across the capitalization spectrum, without any bias in favor of small, midsize or large companies, we have modified the first sentence in the  Investments  section to reflect simply that [w]e invest mainly in convertible securities of U.S. companies. We have retained disclosure in the  Risks  section that certain risks are generally greater for convertible securities issued by small and midsize companies. b. We have modified the disclosure, as requested. c. While various risks relating to foreign investments and derivatives are disclosed in response to Item 9, we believe that the  Risks  section is an appropriate summary of the principal risks of investing in the Fund. See Item 4(b)(1)(i) of Form N-1A, which states, Based on the information given in response to Item 9(c), summarize the principal risks of investing in the Fund . (italics added for emphasis). Accordingly, we have not expanded the disclosure in the  Risks  section to reflect these other risks. d. We have retained the current disclosure because we believe that the text in Item 4(b)(2)(i) is provided as sample disclosure only and that the current disclosure complies with the requirements to [p]rovide a brief explanation of how the information illustrates the variability of the Funds returns. Statement of Additional Information 1. Please adopt a non-fundamental policy with respect to senior securities, and propose addition of such a fundamental policy at the next meeting of Fund shareholders. Response: We have disclosed this non-fundamental policy with respect to senior securities in the statement of additional information, noting that it is subject to the approval of the Funds Board of Trustees. We will seek approval of the adoption of this non-fundamental policy at the Trustees March 2010 regular meeting. Also, we will propose that the Trustees recommend shareholder approval of a corresponding fundamental policy at the next meeting of the Funds shareholders. I believe that this letter addresses the Staffs comments. Should you have any further questions, please do not hesitate to call me at (617) 760-1224. Having reviewed the Amendment, the undersigned represents pursuant to Rule 485(b)(4) under the Securities Act that it does not contain disclosure which would render it ineligible to become effective pursuant to Rule 485(b). Very truly yours, /s/ Carlo N. Forcione Carlo N. Forcione Vice President and Counsel cc: Brian D. McCabe, Esq., Ropes & Gray LLP Ruth S. Kanfer, Esq., Ropes & Gray LLP Philip W. Romohr, Esq., Ropes & Gray LLP Timothy F. Cormier, Esq., Ropes & Gray LLP -2-
